office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 conway- hataloski postn-129181-17 third party communication none date of communication not applicable uilc date december to division counsel associate chief_counsel tax exempt government entities attn linda azmon from paul j carlino branch chief cc tege eoeg et1 tege associate chief_counsel subject advice on unreported tip_income and sec_7436 and sec_3121 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether cash amounts distributed to individuals from tip boxes are properly classified as tips under the internal_revenue_code code and subject_to federal_insurance_contributions_act fica tax whether cash amounts distributed to individuals from tip boxes are subject_to notice_and_demand procedures under sec_3121 q or whether taxes on cash amounts should be included in table of letter notice of employment_tax determination under sec_7436 all section references in this memo are to the internal_revenue_code_of_1986 unless otherwise noted letter formerly titled notice_of_determination of worker classification has been renamed notice of employment_tax determination under sec_7436 for purposes of this memo we refer to the notice required to be issued to a taxpayer pursuant to sec_7436 as letter postn-129181-17 conclusion sec_1 the cash amounts distributed to individuals from tip boxes are properly classified as tips pursuant to rules stated in revrul_2012_183 and are wages subject_to fica tax the cash amounts distributed to individuals from tip boxes are tips and thus subject_to notice_and_demand procedures under sec_3121 facts taxpayer engages individuals to perform services at the taxpayer’s request and on the taxpayer’s premises taxpayer treats the individuals as volunteers and does not directly pay the individuals any form of compensation or benefits for their services taxpayer acknowledges however that the individuals receive cash payments from amounts contributed by customers the cash amounts are deposited by customers in tip boxes placed by taxpayer in the vicinity of where the individuals perform services taxpayer places the tip boxes to encourage customers to contribute cash amounts to the individuals taxpayer does not require customers to make cash contributions and customers have discretion on how much cash to contribute including zero contribution the amount of cash in the tip boxes is distributed at the end of each shift individuals who performed services during a shift determine how to allocate the tip box amount between all of the individuals who performed services during that shift although taxpayer is aware that customers place cash in the tip boxes and that the individuals working each shift distribute the cash among themselves taxpayer does not have a system in place for individuals to provide written statements reporting the cash amounts received to taxpayer and there is no evidence that taxpayer has knowledge of the specific amount of cash received by each individual taxpayer does not issue forms w-2 wage and tax statement to the individuals and has not included any wages or taxes in connection with their services on form_941 employer's quarterly federal tax_return during the course of an audit the service determines that taxpayer has the right to direct and control the individuals as they perform services and that the individuals should be classified as employees of taxpayer for purposes of fica_taxes in addition to its worker classification determination the service proposes a fica tax_liability related solely to the unreported cash amount received by the individuals the service issues letter to taxpayer at the conclusion of the audit notifying taxpayer of its worker classification determination 2012_26_irb_1032 for purposes of simplicity this memo does not address any determination made by the service with regard to sec_530 of the revenue act of or any potential federal_unemployment_tax_act futa or income_tax_withholding liability postn-129181-17 your inquiry relates to whether the cash amounts are tips subject_to notice_and_demand procedures under sec_3121 or whether tax on the tip box amounts should be included in table of letter which lists the proper amount of employment_tax additions to tax and penalties with respect to payments made to individuals who are being reclassified as employees law and analysis sec_3101 and sec_3111 impose fica_taxes on employees and employers respectively fica_taxes are imposed on wages as that term is defined in sec_3121 sec_3121 defines wages as all remuneration for employment with certain specific exceptions sec_3121 excludes tips from the definition of wages if paid in any medium other than cash sec_3121 excludes cash tips received by an employee in any calendar month in the course of the employee’s employment by an employer unless the amount of the cash tips is dollar_figure or more sec_3102 requires employers to deduct from wages and pay over the employee portion of the fica tax however sec_3102 provides a special rule applicable to tips it states in relevant part the employer’s obligation to deduct employee fica tax from tips which constitute wages is applicable only to such tips as are included in a written_statement furnished by the employee to the employer pursuant to sec_6053 and only to the extent that collection can be made by the employer by deducting the amount of the tax from wages of the employee excluding tips as are under control of the employer or from other funds made available by the employee for this purpose under sec_3121 tips received by an employee in the course of the employee’s employment are considered remuneration for that employment and are deemed to have been paid_by the employer for purposes of the employer portion of the fica_taxes imposed by sec_3111 and b for purposes of determining the timing of the employer’s fica tax_liability the remuneration is deemed to be paid when a written_statement including the tips is furnished to the employer by the employee pursuant to sec_6053 however if the employee did not furnish the statement or if the statement furnished was inaccurate or incomplete the remuneration is deemed to be paid on the date on which the service issues a notice_and_demand under sec_3121 for the taxes to the employer the characterization of a payment as a tip by the employer is not determinative for purposes of determining when the employer portion of fica arises sec_31 a - c of the employment_tax regulations provides that the name by which the remuneration for services is designated is immaterial thus designating a payment as a tip is irrelevant if the amount is paid as compensation by an employer for services postn-129181-17 performed by its employee for example revrul_59_2525 holds that the payment by a customer of a fixed charge imposed by a banquet hall that is then distributed by the banquet hall to the employees who render services eg waiter busser and bartender is a service charge and not a tip to the extent any portion of a service charge paid_by a customer is distributed to an employee it is wages for fica tax purposes at the time it is distributed tips are not defined in the code or regulations however published guidance addresses how to determine whether a payment is a tip revrul_2012_18 reaffirms the factors first stated in revrul_59_252 which are used to determine whether payments constitute tips revrul_2012_18 provides that the absence of any of the following factors creates a doubt as to whether a payment is a tip payment must be made free from compulsion the customer must have the unrestricted right to determine the amount the payment should not be the subject of negotiation or dictated by employer policy and generally the customer has the right to determine who receives the payment under the facts presented the four factors set forth in revrul_2012_18 have been satisfied the fact that the cash contributions are collected by the individuals who work during the shift and pooled for purposes of distribution among them satisfies the fourth factor the customers generally have the right to determine who receives the payment when the tipped amounts are pooled and the individuals working each shift distribute the cash among themselves once the amounts have been properly identified and characterized as tips the timing of the fica rules for employer tax_liability purposes can be applied because the tips have not been reported to the taxpayer pursuant to sec_6053 they are deemed to be paid on the date on which the service issues a notice_and_demand under sec_3121 for the taxes to the taxpayer thus the tips are not subject_to the employer share of fica tax until the service issues a notice_and_demand under sec_3121 the service should issue letter to taxpayer based on the worker classification determination and should identify in table the individuals the service determined should be reclassified as employees however tax on the cash amounts received by the individuals should not be included in table of letter because the tips are deemed paid only after the service issues a notice_and_demand under sec_3121 thus the only issue that would be subject_to tax_court jurisdiction would be the proper worker classification of the individuals listed in table if an amount properly characterized by an employer as a tip was reported by the employee to the employer in accordance with sec_6053 it would be deemed to be 1959_2_cb_215 postn-129181-17 paid at the time the written_statement was made and tax on the amount should be included in table at the time letter was issued similarly if an amount characterized by an employer as a tip was determined not to be a tip for example it was a service charge tax on the amount should be included in table at the time letter was issued case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
